DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 26, 2020.  Claims 1-20 are pending.  Claims 1 and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0307579 to Mizoguchi.
With respect to independent claims 1 and 15, Mizoguchi discloses determine that a current lane of vehicle operation is branched at a location into a through lane and a deceleration lane 
then determine the vehicle is operating in one of (a) the deceleration lane, or (b) the through lane, based on second sensor data (see paragraph [0034]: The forward traveling environment information includes a road shape (lane markers marking right and left of the lane, a road curvature [1/m] at the center between the lane markers, and a width (lane width) between the right and left lane markers) of the lane (travel lane) on which the own vehicle M is traveling, exits of an expressway, a bypass road and the like, a lane width between the lane markers on the branch lane side continuing to the junction, an intersection, a pedestrian crossing, a signal, a road sign, and a road side obstacle (an electric pole, a telegraph pole, a parked vehicle and the like).); and

With respect to dependent claims 2 and 16, Mizoguchi discloses wherein the instructions further include instructions to, upon determining that the vehicle has moved from the deceleration lane to the through lane, activate the assist feature to the enabled state (see paragraph [0006]: The automatic driving assistance apparatus includes circuitry. The circuitry acquires a driving state of an own vehicle. The circuitry acquires a location of the own vehicle. The circuitry acquires a traveling environment on which the own vehicle is traveling. The circuitry examines whether a target travel path toward which the own vehicle travels is set to a branch lane direction. When it is determined that the target travel path is set to the branch lane direction, the circuitry obtains a deceleration start position and a lane change start position of the own vehicle based on the driving state and the traveling environment. The circuitry obtains controls a traveling state of the own vehicle based on the obtained deceleration start position and the lane change start position.).  
With respect to dependent claims 3 and 17, Mizoguchi discloses wherein the instructions further include instructions to identify a junction of a road and a current road of vehicle operation based on the junction being within a specified distance of the vehicle (see paragraph [0044]:  The control conditions include on which travel lane (the first travel lane or the second travel lane in the case of two lanes) the own vehicle M is made to travel, a target route for the lane change when 
With respect to dependent claims 4 and 18, Mizoguchi discloses wherein the instructions further include instructions to determine that the current lane is branched into the through lane and the deceleration lane based further on identifying the junction(see paragraph [0044]:  The control conditions include on which travel lane (the first travel lane or the second travel lane in the case of two lanes) the own vehicle M is made to travel, a target route for the lane change when the travel lane is changed, a target route for causing the own vehicle to enter the branch lane (a junction, an exit of an expressway, a bypass road and the like) and the like.).  
With respect to dependent claim 5, Mizoguchi discloses wherein a distance from the location to the junction is less than the specified distance (see paragraph [0044] and [0046]: The target travel path set at step S2 is set from several hundred meters to several kilometers ahead of the own vehicle M, and control conditions required for automatically traveling the own vehicle M along the traveling route not by an operation by the driver are set. The control conditions include on which travel lane (the first travel lane or the second travel lane in the case of two lanes) the own vehicle M is made to travel, a target route for the lane change when the travel lane is changed, a target route for causing the own vehicle to enter the branch lane (a junction, an exit of an expressway, a bypass road and the like) and the like.  The target travel path set at aforementioned step S2 is read in a deceleration start distance calculation routine.).  
With respect to dependent claims 6 and 19, Mizoguchi discloses wherein the instructions further include instructions to, upon determining a curvature of the road, activate the assist feature to the disabled state based further on the curvature being greater than a threshold curvature (see paragraphs [0034], [0043], [0047] and [0063]:  The forward traveling environment information includes a road shape (lane markers marking right and left of the lane, a road curvature [1/m] at the center between the lane markers, and a width (lane width) between the right and left lane markers) of the lane (travel lane) on which the own vehicle M is traveling, exits of an expressway, 
With respect to dependent claim 7, Mizoguchi discloses wherein the instructions further include instructions to prevent activation of the assist feature to the enabled state based on the curvature of the road being greater than the threshold curvature (see paragraphs [0044] and [0045]: The control conditions include on which travel lane (the first travel lane or the second travel lane in the case of two lanes) the own vehicle M is made to travel, a target route for the lane change when the travel lane is changed, a target route for causing the own vehicle to enter the branch lane (a junction, an exit of an expressway, a bypass road and the like) and the like.  When the traveling route is other than the automatic driving section, the automatic driving control routine itself is not started, and the driver manually drives the own vehicle M along the traveling route displayed on the monitor of the car navigation system.).  
Mizoguchi discloses wherein the instructions further include instructions to determine the curvature of the road based on at least one of map data and vehicle sensor data (see paragraphs [0029] and [0034]:  The additional map information includes static position information such as a type of the road (ordinary road, expressway and the like), a road shape, right and left lane markers.  The forward traveling environment information includes a road shape (lane markers marking right and left of the lane, a road curvature [1/m] at the center between the lane markers.).  
With respect to dependent claim 9, Mizoguchi discloses wherein the instructions further include instructions to prevent activation of the assist feature to the enabled state based on a type of the road (see paragraphs [0044] and [0045]: The control conditions include on which travel lane (the first travel lane or the second travel lane in the case of two lanes) the own vehicle M is made to travel, a target route for the lane change when the travel lane is changed, a target route for causing the own vehicle to enter the branch lane (a junction, an exit of an expressway, a bypass road and the like) and the like.  When the traveling route is other than the automatic driving section, the automatic driving control routine itself is not started, and the driver manually drives the own vehicle M along the traveling route displayed on the monitor of the car navigation system.). 
With respect to dependent claims 10 and 20, , Mizoguchi discloses wherein the instructions further include instructions to prevent activation of the assist feature to the enabled state based on determining the vehicle is in the deceleration lane (see paragraphs [0045] and [0046]: When the traveling route is other than the automatic driving section, the automatic driving control routine itself is not started, and the driver manually drives the own vehicle M along the traveling route displayed on the monitor of the car navigation system. At that time, the driving assistance control by the well-known ACC control and ALK control is executed for the straight traveling road.  The target travel path set at aforementioned step S2 is read in a deceleration start 
With respect to dependent claim 11, Mizoguchi discloses wherein the instructions further include instructions to verify the vehicle is operating in one of the deceleration lane or the through lane based on a confidence estimate being above a threshold (see paragraphs [0080], [0081] and [0088]:  the lane width of the position P3 at which the lane width Wb of the branch lane becomes constant may be the threshold value Wbo, or the vehicle width of the own vehicle M may be the threshold value Wbo. Alternatively, the threshold value Wbo may be a parameter (fixed value) set in advance.  In a case of Wb<Wbo, that is, if the lane width Wb has not reached the threshold value Wbo, the processing returns to step S34, and the processing at steps S34 and S35 is repeatedly executed. In a case of Wb Wbo, that is, if the lane width Wb has reached the threshold value Wbo (P3 in FIG. 9A), it is determined that the own vehicle has reached the lane change start position, and the processing proceeds to step S38. The lane change is started after the position at which the lane width Wb of the branch lane becomes the threshold value Wbo or more is passed, and comfortable lane change can be made smoothly.).   
With respect to dependent claim 12, Mizoguchi discloses wherein the instructions further include instructions to determine the confidence estimate based on the second sensor data (see paragraphs [0030] - [0033]:  in an environment where the effective positioning signal from the positioning satellite cannot be received due to a lowered sensitivity of the GNSS receiver 13 as in traveling in a tunnel, the own vehicle location estimation calculator 12 a switches to an autonomous navigation and executes localization by the autonomous traveling sensor 14.  The traveling route setting calculator 12 b refers to the local dynamic map stored in the high-accuracy road map database 16 based on the position information (latitude, longitude) of the own vehicle location estimated by the own vehicle location estimation calculator 12 a and the position information (latitude, longitude) of the input destination (and the transit point). The camera unit 21 picks up an image of reference image by the main camera 21 a and picks up an image of a 
With respect to dependent claim 13, Mizoguchi discloses wherein the instructions further include instructions to operate the vehicle based on the assist feature when the assist feature is in the enabled state (see paragraph [0043]:  When a system is activated, first, an automatic driving control routine illustrated in FIG. 2 is started, and a traveling route set by the traveling route setting calculator 12 b of the map locator calculator 12 is read at step S1. Then, the processing proceeds to step S2, the target travel path toward which the own vehicle M is to be made to travel by the automatic driving control is set on the traveling route.).  
With respect to dependent claim 14, Mizoguchi discloses wherein the instructions further include instructions to adjust at least one of a speed of the vehicle and a distance between the vehicle and another vehicle based on the assist feature (see paragraph [0055]:  The expression (1) is for calculating a traveling distance until the target vehicle speed Vt is reached from the current vehicle speed V when deceleration is started at the set target deceleration Dec. The deceleration start distance Ldec relies on the target deceleration Dec if a difference (Vt2−V2) is the same. Thus, if the target deceleration Dec is set to the rapid deceleration Pg2, the traveling distance to reach the target vehicle speed Vt becomes shorter as compared with the case set to the gentle deceleration Pg1.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661